Case 1:19-cv-01596 Document 1 Filed 02/20/19 Page 1 of 8

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of NeW Yorl<
By: TALIA KRAEMER
Assistant United States Attorney
86 Chambers Street, Third Floor
New York, New York 10007
Telephone: (212) 637-2822
Facsimile: (212) 637-2702
Email: talia.l<raemer@usdoj.gov

UNITED STATES DlSTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
19 Civ. 1596
Plaintiff,
COMPLAINT
v.
Jury Trial Demanded

GLENWOOD MANAGEMENT and RON SUS SER,

Defendants.

 

 

Plaintiff the United States of America, by its attorney Geoffrey S. Berman, United States

Attorney for the Southern District of NeW York, alleges as follows: v
PRELIMINARY STATEMENT

l. This is a civil action for declaratory relief, injunctive relief, and monetary
damages under the Fair Housing Act, as amended, 42 U.S.C. §§ 3601 et Seq. (the “Act”), brought
by the United States of America on behalf of Tatiana lattchem` and Eduard Gitlin
(“Complainants”), to redress discrimination on the basis of disability

2. As alleged more fully beloW, defendant Glenwood Management owns and
manages rental apartment buildings, including a building located at 1930 Broadway, NeW York,
New Yorl<. At all relevant times, defendant Ron Susser Was a Vice president of Glenwood

Management. Defendants Glenwood Management and Ron Susser unlawfully discriminated

 

Case 1:19-cv-01596 Document 1 Filed 02/20/19 Page 2 of 8

against Complainants on the basis of disability when they denied Complainants’ request for a
reasonable accommodation to a rental policy to allow Complainants to live with an assistance
animal and refused to rent an apartment to Complainants.

3. Defendants’ conduct Violates the Act and should be declared unlawful and
enj oined, and appropriate monetary damages Should be awarded

JURISDICTION, VENUE, AND PARTIES

4. This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and
1345, and 42 U.S.C. § 3612(0).

5. Venue is proper in the Southern District of New Yorl< pursuant to 28 U.S.C.

§ 1391(b) because the events or omissions giving rise to the United States’ claims occurred there,
and the property that is the subject of this suit is located there.
PARTIES AND PROPERTY

6. Plaintiff is the United States of America.

7. The Grand Tier is an apartment building located at 1930 Broadway, New Yorl<,
New Yorl<.

8. Defendant Glenwood Management (“Glenwood”) owns and manages various
apartment buildings in and around Manhattan, New York, including the Grand Tier. Glenwood
has an office located at 1200 Union Turnpil<e, New Hyde Park, New Yorl<.

9. Defendant Ron Susser is a vice president of Glenwood Managment.

10. Complainant Tatiana lattcheni is an individual with a disability, 42 U.S.C.

§ 3602(h), and is an “aggrieved person” within the meaning of the Act, 42 U.S.C. § 3602(i).
11. Complainant Eduard Gitlin is Ms. Iattcheni’s fiance and is an “aggrieved person”

within the meaning of the Act, 42 U.S.C. § 3602(i).

 

Case 1:19-cv-01596 Document 1 Filed 02/20/19 Page 3 of 8

12. The residential units at the Grand Tier are “dwelling[s],” as defined by 42 U.S.C.

§ 3602(b). /
FACTUAL ALLEGATIONS

13. Ms. lattcheni has maj or depressive disorder and panic disorder. Historically,
these conditions have impacted Ms. lattcheni’s sleep, appetite, and energy level; have caused her
to become overwhelmed by stressful situations; and have caused her to experience panic attacl<s.

14. Ms. lattcheni began treatment with Dr. Mariana J. Feygin, a psychiatrist, in 2003.
ln or around 2014, Dr. Feygin recommended that Ms. lattcheni obtain an assistance animal.

15. ` l\/Is. Iattcheni obtained a dog named Capo as an assistance animal in or around
2014. Capo is of the Cane Corso breed.

16. Capo provides Ms. lattcheni with a sense of calm and protection Having Capo
With her enables Ms. lattcheni to feel safe going out in public and to interact with the
community Caring for Capo also motivates l\/Is. lattcheni to get out of bed on days when her
mood is depressed

17. ln early August 2016, Mr. Gitlin visited the rental office at the Grand Tier to
inquire about available apartments, at which time he informed the rental agent that he would be
residing with an assistance animal. The rental agent referred Mr. Gitlin to Mr. Susser.

18. On August 9, 2016, Mr. Gitlin emailed Mr. Susser explaining that he was
interested in renting an apartment in one of Glenwood’s buildings ln his email, Mr. Gitlin
notified Mr. Susser that a “Service Dog” would reside in the rental unit that was “probably over
the permitted weight limit” for Glenwood buildings Mr. Gitlin asked Mr. Susser what he would

need to do in order to “get the formal confirmation on the dog.”

 

Case 1:19-cv-01596 Document 1 Filed 02/20/19 Page 4 of 8

19. ln response, Mr. Susser sent Mr. Gitlin a letter dated August 10, 2016, which was
titled “Re: Reasonable Accommodation” and asked Mr. Gitlin to complete an application form
enclosed with the letter. With the letter, Mr. Susser enclosed three forms: (1) “Application for
Reasonable Accommodation”; (2) “Supplement Application for Waiver of ‘No Pet’ Rider to
Lease Based Upon Tenant’s Disability”; and (3) “Authorization by Tenant or Occupant to Be
Examined by Physician, Psychologist or Other Professional.”

20. The “Authorization by Tenant or Occupant to Be Examined by Physician,
Psycholo gist or Other Professional” stated that the form was to “authorize a physician,
psychologist or other professional selected by or Glenwood Management Corp.
to examine (‘Applicant’) with respect to his/her disability and related request for a
reasonable accommodation.”

21. On August 10, 2016, Mr. Gitlin returned two of the three application forms to Mr.
Susser; however, he notified Mr. Susser that he had not completed the form authorizing
examination by a physician because “it does not fall under the law.”

22. ln response, on August 11, 2016, Mr. Susser emailed Mr. Gitlin, stating that
because of the “alleged disability” of Mr. Gitlin’s fiancé, Glenwood would allow Complainants a
reasonable accommodation of a dog under 50 pounds. At that time, Capo Weighed 120 pounds.
Mr. Susser informed Mr. Gitlin that his “dog is enormous,” and that “having such a large dog in
the hallways may cause negative interactions with other residents.” Mr. Susser stated that
Glenwood believed it was “not required to make a reasonable accommodation for such a large
dog.” He ended the email with a sentence that trailed off: “As such We are sorry to say that your

request.”

 

Case 1:19-cv-01596 Document 1 Filed 02/20/19 Page 5 of 8

23. Mr. Gitlin responded to Mr. Susser’s email that same day, asserting that he did
not believe that “the size of the dog is a variable for disqualification of the Service Animal” and
offering to provide Mr. Susser with additional evidence of his fiancé’s disability. Mr. Gitlin
invited Mr. Susser to contact him by phone or email to “discuss this matter further.”

24. On August 15, 2016, Mr. Gitlin emailed Mr. Susser again, because he “didn’t get
a reply,” to inquire as to whether his “Service Dog application will be granted.”

25. In a letter dated August 16, 2016, Mr. Susser wrote to Mr. Gitlin in response to
Mr. Gitlin’s email of August ll, 2016. The letter stated that the “apartment [Mr. Gitlin] applied
to rent is in an ‘under 15 pound dog’ building,” but repeated that Glenwood would make a
“reasonable accommodation to allow a dog up to 50 lbs.” Mr. Susser asserted that the “size and
appearance” of Capo “likely would make other residents uncomfortable.” He added that Cane
Corsos “are known for a strong temperament, with loud snorts and grunts,” and that “having
such a large dog in a small apartment cannot lead to good results, either for the dog or the
apartment.” Mr. Susser concluded the letter by Stating: “As such, we believe that it would be
best if you not pursue your application for an apartment in this building.”

26 . ln light of Mr. Susser’s letter denying the requested accommodation,
Complainants did not continue to pursue a rental application with Glenwood. As a result,
Complainants were delayed in obtaining new housing, which exacerbated Ms. lattcheni’s
anxiety. Both Complainants also experienced emotional distress as a result of Mr. Gitlin’s

interactions with Mr. Susser.

 

Case 1:19-cv-01596 Document 1 Filed 02/20/19 Page 6 of 8

PROCEDURAL BACKGROUND

27. On October 31, 2016, Complainants filed a complaint with the United States
Department of Housing and Urban Development (“HUD”) alleging discrimination on the basis
of disability.

28. The Secretary of HUD (the “Secretary”) investigated the administrative complaint
according to the requirements of 42 U.S.C. § 3610(a) and (b).

29. Based on the investigation of the administrative complaint, the Secretary
determined that there was reasonable cause to believe that Defendants discriminated against
Complainants on the basis of disability.

30. On March 15, 2018, the Secretary issued a Charge of Discrimination pursuant to
42 U.S.C. § 3610(g)(2), charging Defendants with engaging in discriminatory housing practices
in violation of the Act.

31. On March 27, 2018, Defendants timely elected to have the charge decided in a
federal civil action, pursuant to 42 U.S.C. § 3612(a). Following Defendants’ election, the
Secretary authorized the Attorney General to file this action on Complainants’ behalf, pursuant
to 42 U.S.C. § 3612(0)(1).

CLAIM FOR RELIEF

32. Plaintiff repeats and realleges the allegations set forth in paragraphs 1 through
31 of this Complaint as if fully set forth in this paragraph

33. Defendants violated the Fair Housing Act, 42 U.S.C. § 3604(f)(1), by
making unavailable or denying a dwelling to Complainants because of disability.

34. Defendants violated the Fair Housing Act, 42 U.S.C. § 3604(@(2), by

discriminating against Complainants in the terms, conditions, and privileges of sale or rental of

 

Case 1:19-cv-01596 Document 1 Filed 02/20/19 Page 7 of 8

a dwelling, or in the provision of services or facilities in connection with such dwelling, because
of disability.

35 . Defendants violated the Fair Housing Act, 42 U.S.C. § 3604(®(3)(B), by
refusing to make reasonable accommodations in rules, policies, practices, or services when such
accommodations may be necessary to afford a person with a disability equal opportunity to use
and enjoy a dwelling.

36. Defendants took these actions because of Ms. lattcheni’s disability

WHEREFORE, Plaintiff the United States requests that the Court enter judgment:
l. Declaring that Defendants’ policies, practices and/or conduct as set forth above
violate the Fair Housing Act, as amended, 42 U.S.C. §§ 3601 et seq. ;
2. Enjoining Defendants, their officers, employees, agents, successors, and all other
persons in active concert or participation with them, from:
(a) discriminating in the sale or rental of, or otherwise making unavailable or
denying, a dwelling to any buyer or renter because of disability, in violation
of42 U.S.C. § 3604(f)(1);
(b) discriminating in the terms, conditions, or privileges of sale or rental of
a dwelling, or in the provision of services or facilities in connection with such
a dwelling, because of disability, in violation of 42 U.S.C. § 3604(f)(2);
(c) failing or refusing to make reasonable accommodations as required by 42
U.S.C. § 3604(®(3)(13);
(d) failing or refusing to take such affirmative steps as may be necessary to restore,
as nearly as practicable, Complainants to the position they would have been in

but for the discriminatory conduct; and

 

Case 1:19-cv-01596 Document 1 Filed 02/20/19 Page 8 of 8

(e) failing or refusing to take such affirmative steps as may be necessary to prevent
the recurrence of any discriminatory conduct in the future.

3. Awarding monetary damages to Complainants, pursuant to 42 U.S.C.

§§ 3612(0)(3) and 3613(0)(1); and

4. Granting such further relief as this Court may deem just and proper.

The United States requests trial by jury.

Dated: New York, New York
February 20, 2019

GEOFFREY S. BERl\/IAN ,

United States Attorney for the

Southern District ofNew York
Attorneyfor the United States of Americh

*fAtLIA KRAEMER

Assistant United States Attorney
86 Chambers Street, Third Floor
New York, New York 10007
Telephone: (212) 637-2822
Facsimile: (212) 637-2702
Email: talia.kraemer@usdoj .goV

By

 

 

